Title: From Thomas Jefferson to Madame de Corny, 14 October 1789
From: Jefferson, Thomas
To: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)



Dear Madam
[Cow]es October. 14. 1789.

Adieus are painful; therefore I left Paris without sending one to you. After being detained in Havre ten days by contrary wind, we took advantage of a slight change of wind to get over to this place; tho it was blowing almost a tempest. 26. hours of boisterous navigation and mortal sickness landed us at this little village, where we have now been five days waiting for our ship, which has been 16 days in the Downs detained by contrary winds. A change yesterday gives me hopes of seeing the ship to-day and embarking tomorrow. So much for our situation.—Yours is much worse than when I left you, if any truth can be collected from the papers of this country. Tho I read all their details as I would those of a romance, yet they are lately so constant in supposing the king, queen and national assembly removed to Paris, that I place that among possible things, and see in it a nearer approach to the brink of a civil war. From this, heaven preserve your country and countrymen whom I love with all my soul, and shield you particularly whom I love more than any. My daughters are well and join me in affection to you. I need not tell you that Mrs. Church was to sail from New York in the packet of this month. I will do myself the honour of writing to you from the other side the Atlantic: In the mean time I have that of being with entire affection and respect to yourself and Monsieur de Corny, dear Madam, your most obedt. humble servt.,

Th: Jefferson

